Citation Nr: 0906550	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-26 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include intermittent explosive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1972 to October 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges his psychiatric disorder began during his 
military career and has progressed ever since.  

The Veteran's service treatment records indicate the Veteran 
was indeed treated for complaints of anxiety and depression 
during his military career.  At that time, the Veteran was 
diagnosed with adult adjustment reaction.  His personnel 
records further indicate the Veteran had significant 
disciplinary issues throughout his military career, to 
include inappropriate behavior to a woman who ultimately 
filed a formal complaint and multiple fights with other 
soldiers.  At one point during his military career, the 
Veteran had his gun taken away because he threatened to use 
it to harm himself and others.  Other odd behavior exhibited 
during his military career includes an incident in July 1974 
where he suspected someone of slipping something in his 
drink.  He felt tipsy, and then indicated feeling depressed 
and sluggish.  The physical examination conducted at that 
time was normal, but the doctor diagnosed the Veteran with, 
"probably reactive depression."

Although the Veteran's September 1974 separation examination 
indicates no psychiatric abnormality, it is clear from the 
personnel records that the Veteran separated from the 
military due to various odd behaviors, a negative attitude 
and an overall lack of motivation to complete his job. 

The Veteran was afforded a VA examination in May 2005 where 
he was diagnosed with intermittent explosive disorder.  The 
examiner opined that this diagnosis is separate and distinct 
from his treatment in the military.  The examiner further 
concluded that the Veteran's adult adjustment reaction most 
likely resolved at that time.  In rendering this opinion, the 
examiner appeared to rely on inaccurate facts. 
The examiner believes the Veteran's current disability is 
unrelated to the military because the Veteran's principle 
manifestations during his military career included depression 
and anxiety whereas currently his primary manifestations 
include anger control and aggression.  This aspect of the 
examiner's opinion is contrary to the evidence in the claims 
folder.  The service treatment records indicate the Veteran's 
various episodes of lashing out at others and, indeed, 
threatening to shoot his gun at others.  Although the mental 
health treatment noted the Veteran's complaints of depression 
and anxiety, his behavioral reprimands were more grounded on 
anger control and aggression to others.  The VA outpatient 
treatment records from 2000 to 2006 indicate the Veteran's 
complaints of anxiety and depression along with anger control 
and aggression.  

For these reasons, the Board concludes the May 2005 
examination is inadequate because it is not based on all the 
accurate facts of this claim.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993) (medical opinions based on incomplete 
or inaccurate factual premise are not probative).  A new VA 
examination is indicated.

The Board further notes the RO denied the Veteran's claim 
finding his in-service diagnosis of "adult adjustment 
reaction" is a congenital or developmental defect and 
therefore is not considered a disease or injury for the 
purpose of service connection.  In general, that is true.  38 
C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  However, the VA Office of General Counsel 
held that service connection may be granted for a congenital 
disorder on the basis of in-service aggravation.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of 
General Counsel Opinion 01-85 (March 5, 1985)].  In that 
opinion, it was noted that a disease considered by medical 
authorities to be of congenital, familial (or hereditary) 
origin by its very nature preexists claimants' military 
service, but that service connection for such diseases could 
be granted if manifestations of the disease in service 
constituted aggravation of the condition.  See also Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993).  To the extent the congenital 
defect is not a disease, service connection may still be 
granted for any superimposed disease or injury.  

The Veteran acknowledges that he has different diagnoses 
throughout time.  He argues, however, that they are all part 
of the same underlying disability that began while he was in 
the military. In addition to addressing medical nexus and 
etiology of any psychiatric condition found, the VA examiner 
should also consider the question of aggravation of any 
congenital defect found.  

The RO should also take this opportunity to obtain any recent 
VA outpatient treatment records from April 2005 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
for his conditions on appeal from the VA 
medical system in Dayton, Ohio from April 
2005 to the present.  All efforts to obtain 
VA records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for a psychiatric examination to 
ascertain any and all current diagnoses 
and their likely etiology.  The examiner 
is asked to specifically address the 
following questions:

*	Whether the Veteran has a current 
psychiatric disability that is 
related to any incident of his 
military service, to include the 
July 1974 "drink" incident, or 
his disciplinary problems in the 
military; 
*	Whether any of the Veteran's 
current diagnoses are congenital 
defects/diseases and, if so, if 
the congenital defects/diseases 
increased in severity during 
service beyond the natural 
progress of the condition(s) 
and/or was subject to a 
superimposed injury or disease 
during service.   

Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation.  The examiner 
should also reconcile all conflicting 
medical evidence in the record, to 
include the service treatment records, 
the VA outpatient treatment records and 
the May 2005 VA examination.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  The RO should then readjudicate the 
Veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

